Citation Nr: 1648339	
Decision Date: 12/29/16    Archive Date: 01/06/17

DOCKET NO.  08-26 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for a low back strain.

2. Entitlement to an initial rating in excess of 10 percent for erosive gastropathy.  

3. Entitlement to a rating in excess of 10 percent prior to January 25, 2010, in excess of 20 percent from January 25, 2010 until June 1, 2015, and in excess of 10 percent thereafter, for residuals of avulsion fracture to the left ankle.  

4. Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to August 1979. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2007 Rating Decisions issued by Department of Veterans Affairs (VA) Regional Offices (RO) in St. Petersburg, Florida.

A February 2015 Rating Decision reduced the disability evaluation for the service-connected residuals of avulsion fracture to the left ankle to 10 percent, effective June 1, 2015.  In March 2015, the Veteran submitted a Notice of Disagreement with the February 2015 Rating Decision, however, a Statement of the Case has yet to be provided to the Veteran.  As such, the Veteran has not had the opportunity to perfect an appeal as to the propriety of this rating reduction, therefore, that issue is not presently before the Board.  However, the Veteran's appeal for an increased rating for residuals of avulsion fracture to the left ankle includes the time period during which the rating has been reduced to 10 percent.  As a result, the issue has been recharacterized to recognize that period.  

The issue of entitlement to service connection for neuropathy of the outer extremities, to include as secondary to a service-connected disability, has been raised by a February 2011 VA From 21-526b, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

The issues of entitlement to a rating in excess of 10 percent prior to January 25, 2010, in excess of 20 percent from January 25, 2010 until June 1, 2015, and in excess of 10 percent thereafter, for residuals of avulsion fracture to the left ankle, and entitlement to a total disability rating based on individual unemployability (TDIU) are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In a November 14, 2016 letter, the Veteran withdrew his appeal for entitlement to a rating in excess of 20 percent for a low back strain.

2. The Veteran's erosive gastropathy results in abdominal pain, at worst, that is continuous and unrelieved by standard ulcer therapy with vomiting and some instances of weight loss, but without melena or hematemesis.  


CONCLUSIONS OF LAW

1. The criteria for withdrawal of a Substantive Appeal by the Veteran have been met as to the issue of entitlement to a rating in excess of 20 percent for a low back strain.  38 U.S.C.A. § 7105 (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

2. The criteria for an initial 40 percent disability rating, but no greater, for erosive gastropathy are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.3, 4.6, 4.7, 4.114, Diagnostic Code 7306 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93.  The requirements of the statutes and regulation have been met in this case.  As to the claim for an initial rating in excess of 10 for erosive gastropathy, this claim arises from the Veteran's disagreement with initial rating assigned in connection with the grant of service connection for this disability.  Where, as here, an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007);

Nevertheless, VA notified the Veteran by letter, in May 2007, of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence he was to provide, what part VA would attempt to obtain, and how disability ratings and effective dates are determined.  A June 2008 letter also provided additional information regarding disability ratings and the criteria applicable to the Veteran's increased rating claims in compliance with a decision of the Court that was subsequently vacated by the Federal Circuit.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Duty to Assist

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claims and affording the Veteran multiple VA examinations relating to the increased schedular rating claims being decided herein. For the reasons indicated in the discussion below, the examinations were adequate to decide these claims.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.

Moreover, during the March 2016 Board hearing, the undersigned explained the issues on appeal, suggested the submission of evidence that may have been overlooked, and left the claims file open for 60 days in order to allow the Veteran time to submit additional evidence.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103 (c)(2) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

The Board will therefore proceed to the merits of the matters being decided herein.

Claims

I. Withdrawn Appeal

In a November 14, 2016 letter, the Veteran stated that his desire to withdraw his appeal as to the issue of entitlement to a rating in excess of 20 percent for a low back strain.  The Veteran's representative also noted the Veteran's desire to withdraw this claim in an Informal Hearing Presentation dated the same day.  The Board finds that the Veteran's intent to withdraw was knowing, intelligent, and voluntary based upon the assistance from his representative.  The withdrawal of an appeal effectively creates a situation where there is no longer an allegation of error of fact or law with respect to the determination that had been previously appealed.  Consequently, in such an instance, dismissal of the appeal as to the issue of entitlement to a rating in excess of 20 percent for a low back is appropriate.  See 38 U.S.C.A. § 7105 (d); see also 38 C.F.R. §§ 20.202, 20.204.

II. Increased Rating - Erosive Gastropathy

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in VA's Rating Schedule.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

The claim for a higher initial schedular rating for erosive gastropathy stems from the Veteran's timely disagreement with the rating assigned in connection with the grant of service connection.  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).  Here, as explained below, an initial schedular rating of 40 percent is warranted.

A. Schedular Rating

The Veteran's service-connected erosive gastropathy, which is secondary to medication taken for his service-connected lower back and left ankle disabilities, is rated 10 percent, throughout the appeals period, pursuant to Diagnostic Code 7399-7307.  38 C.F.R. § 4.114, Diagnostic Code 7399-7307.

i. Applicable Law

As indicated by the hyphenated diagnostic code, this disability has been rated by analogy to gastritis, hypertrophic.  See 38 C.F.R. §§ 4.20, 4.27 (when an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the diagnostic code number will be "built-up" by using the first two digits of that part of the rating schedule which most closely identifies the part, or system, of the body involved and adding "99" for the unlisted condition).  

Pursuant to Diagnostic Code 7307, a 10 percent disability rating is warranted for chronic hypertrophic gastritis with small nodular lesions, and symptoms.  38 C.F.R. § 4.114, Diagnostic Code 7307.  A 30 percent disability rating is warranted for chronic hypertrophic gastritis with multiple small eroded or ulcerated areas, and symptoms.  Id.  A maximum 60 percent disability rating is warranted for chronic hypertrophic gastritis with severe hemorrhages, or large ulcerated or eroded areas.  Id.

Diagnostic Code 7306 pertaining to marginal (gastrojejunal) ulcer provides a 10 percent disability rating for a mild ulcer with brief episodes of recurring symptoms one or twice yearly.  38 C.F.R. § 4.114, Diagnostic Code 7306.  A 20 percent rating is warranted for moderate ulcer with episodes of recurring symptoms several times a year.  Id.  A 40 percent disability rating is warranted for moderately severe ulcer characterized by intercurrent episodes of abdominal pain at least once a month partially or completely relieved by ulcer therapy, mild and transient episodes of vomiting or melena.  Id.  A 60 percent is warranted for severe ulcer characterized by symptoms that are the same as the pronounced with less pronounced and less continuous symptoms with definite impairment of health.  Id.  A 100 percent rating is warranted for pronounced ulcer characterized by periodic or continuous pain unrelieved by standard ulcer therapy with periodic vomiting, recurring melena or hematemesis, and weight loss, resulting in total incapacity.  Id.

ii. Evidence

Turning to the evidence, since filing his claim for service-connection for a gastric disorder, from which this current appeal for an increased initial rating arises, the Veteran has complained of abdominal pain, nausea, vomiting, cramping, heartburn, and episodes of weight loss, including losing 70 pounds around the time of an August 2014 hospital admission.  January 2006, July 2009, December 2009, May 2010 Veteran's Statements, August 2008 VA Form 9, March 2016 Board Hearing Trans. p. 6-9.  The Veteran's wife has also reported observing these symptoms.  July 2009, April 2010 Statements of N.K.R.

At a February 2006 VA examination, the Veteran reported nausea two to three times a week sometimes accompanied by vomiting.  These attacks tended to occur approximately 45 minutes after taking pain medication.  At this time no abdominal pain was associated with the attacks.  The Veteran did report having lost approximately 100 pounds over the previous year because of these symptoms.  Medication was noted to have reduced nausea to one to two attacks per week.  

The Veteran received another VA examination in August 2007.  At this time the Veteran reported 20 minutes of nausea in the mid-morning.  Once a week it was accompanied by epigastric cramping that lasts for the duration of the nausea.  Overall appetite was fair, bowel movements were normal, and weight was stable.  The veteran reported no other symptoms.  The examiner indicated that no erosive gastritis was seen upon examination.  There were no esophageal abnormalities; stomach contour, duodenal bulb, and duodenal loop were normal; and there was no delay in emptying time of the stomach.  

At an August 2009 VA examination the Veteran's main complaint, in regard to erosive gastropathy, was nausea, which was reported to occur one to two times per week.  Vomiting accompanied the nausea approximately 20 percent of the time and subsided after one to two hours.  At the time of examination, weight was stable and appetite was fair.

Following a February 2012 VA examination, the examiner reported the Veteran experienced the onset of epigastric discomfort in 2005 after taking medication for years for his ankle and back disabilities.  Symptoms gradually worsened over time.  The Veteran was reported to experience recurrent nausea 80 percent of the day or four or more time per year with an average duration of less than one day.  Abdominal pain occurred continuously and was unrelieved by standard ulcer therapy.  He also experienced epigastric distention.  The condition was treated by continuous medication.  Weight was stable and appetite fair.  The examiner reported no anemia, weight loss, vomiting, hematemesis, melena, or incapacitating episodes.  

In a March 2012 report, the VA examiner noted the Veteran erosive gastropathy symptoms were daily nausea and distention.  Following this examination more information on the Veteran's symptomatology was requested.  

In August 2012, the VA examiner provided a more detailed report again noting the Veteran experienced the onset of epigastric discomfort in 2005 after taking medication for years for his ankle and back disabilities.  Symptoms gradually worsened.  The Veteran was reported to experience nausea 80 percent of the day or four or more times per year with an average duration of less than one day.  Abdominal pain occurred at least monthly and was relieved by standard ulcer therapy.  He also experienced epigastric distention.  The condition was treated by continuous medication.  Weight was stable. The examiner reported no anemia, vomiting, hematemesis, melena, weight loss, or incapacitating episodes.  Finally, the examiner noted that the September 2005 upper endoscopy and biopsy that discovered the erosive gastropathy and erythematous duodenopathy also revealed "small antral erosions and ulceration."  In September 2005 helicobacter pylori was also discovered and treated with a course of triple antibiotic therapy.   

A March 2012 colonoscopy report noted "erosions of mucosa was found at the ileocecal valve and TI" and that "[l]ocalized inflammation characterized by erosions and erythema was found in the sigmoid colon, in the descending colon, in the transverse colon and in the ascending colon."  

The Veteran's most recent VA examination occurred in June 2014.  The examiner reported a diagnosis of gastropathy and duodenopathy resulting in mild nausea, occurring four or more time per year, and abdominal pain, periodic, only partially relived by standard ulcer therapy.  Continuous medication is taken to treat the conditions.  Overall the examiner was of the opinion the disorders were of mild severity.  

In August 2014, the Veteran presented at Methodist Hospital with complaints of epigastric pain and heartburn having persisted for one week.  There was also associated nausea, an inability to keep foods down, loss of appetite, diarrhea, a metallic taste in the mouth, fever, fatigue, chills, and bloating.  The doctor indicated the Veteran endorsed minimal weight loss.  At the time of the hospital admission the Veteran denied melena, hematochezia, vomiting, hematemesis, penile discharge, hematuria, dysuria, increased urgency, or increased frequency.   The Veteran's history of gastric ulcers was noted.  There was an assessment that a CT of the abdomen was consistent with colitis.  Also anemia/reactive thrombocytosis was assessed.  
At his March 2016 hearing before the Board, the Veteran suggested he has been diagnosed with Crohn's disease, however, a review of the record revealed no such diagnosis.  

A review of records provided by the Social Security Administration does not reveal evidence of an erosive gastropathy disability picture that is substantively different than what is show by the evidence just discussed.

iii. Analysis

Having review the evidence, it is the Board's determination that an initial evaluation of 40 percent is warranted for erosive gastropathy.  

Foremost, the Board notes that no specific diagnostic code is applicable to erosive gastropathy, however, as there is evidence of eroded areas in the digestive tract that cause abdominal pain and vomiting Diagnostic Code 7306, pertaining to marginal (gastrojejunal) ulcer, is the most analogous.  

Pursuant to Diagnostic Code 7306, a 40 percent evaluation is warranted for moderately severe marginal (gastrojejunal) ulcer resulting in intercurrent episodes of abdominal pain at least once a month partially or completely relieved by ulcer therapy, and mild and transient episodes of vomiting or melena.  The Veteran's statements, VA examinations, and other medical records make clear that his erosive gastropathy causes abdominal pain anywhere from monthly to continuously.  The evidence is in conflict as to whether the abdominal pain is relieved by standard ulcer therapy; therefore, the Veteran will be afforded the benefit of the doubt that it is unrelieved.  38 C.F.R. § 4.3.  Also, while some VA examinations do not indicate vomiting is a symptom of the Veteran's erosive gastropathy others do and the Veteran and his wife have indicated the Veteran has problems with vomiting.  Therefore, the Board finds the evidence weights in favor of finding vomiting is a symptom of the Veteran's erosive gastropathy.  As such, it can be said, at the very least, his erosive gastropathy causes symptoms that meet the criteria of a 40 percent evaluation pursuant to Diagnostic Code 7306.  In light of these finds, the Board concludes the Veteran's erosive gastropathy warrants a 40 percent evaluation.

The Board also concludes that the Veteran's erosive gastropathy does not warrant an initial rating in excess of 40 percent.  Under Diagnostic Code 7306 such a rating would require periodic or continuous pain unrelieved by standard ulcer therapy with periodic vomiting, recurring melena or hematemesis, and weight loss that result in definite impairment of health for 60 percent or total incapacitation for 100 percent.  While, affording the Veteran the benefit of the doubt, his abdominal pain is continuous and unrelieved by standard ulcer therapy with periodic vomiting and some instances of weight loss, his condition does not result in melena or hematemesis.  The absence of melena or hematemesis persuades the Board that the Veteran's disability picture does not more nearly approximate the criteria for a 60 or 100 percent.  38 C.F.R. § 4.7.  

Furthermore, the Board has considered whether a rating in excess of 40 percent is warranted under another diagnostic code, but found one is not.  Similar, to Diagnostic Code 7306, the absences of hematemesis or melena indicates a rating in excess of 40 percent is not warranted pursuant to Diagnostic Code 7305, pertaining to duodenal ulcer.  In regard to Diagnostic Code 7307, the record does not reveal severe hemorrhages or large ulcerated or eroded areas of the digestive tract.  The one time the size of the Veteran's erosions and ulcerations is discussed they are indicated to be small.

In light of the foregoing, the Board determines that the evidence establishes that the Veteran's erosive gastropathy results in abdominal pain that is continuous and unrelieved by standard ulcer therapy with vomiting and some instances of weight loss, but without melena or hematemesis.  Thus, the Board concludes that an initial 40 percent evaluation, but no greater, is warranted for erosive gastropathy as the Veteran's disability picture does not more nearly approximate the criteria of an evaluation in excess of this.  Consequently, the preponderance of the evidence is against an evaluation in excess of 40 percent, and the claim must be denied on a schedular basis in excess of 40 percent.  38 U.S.C.A. § 5107.
  


B. Extraschedular Consideration

Schedular ratings are based primarily upon the average impairment in earning capacity, that is, upon the economic or industrial handicap which must be overcome and not from individual success in overcoming it.  38 C.F.R. § 4.15.  To afford justice in exceptional situations, however, an extraschedular rating may also be assignable.  38 C.F.R. § 3.321 (b).

Consideration of whether an extraschedular rating is warranted requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Id.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  Id. at 115-116.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted.  Id. at 116.

Here, the first Thun element is not satisfied.  Considering the Veteran's erosive gastropathy, the disability is manifested by signs and symptoms including abdominal pain, vomiting, weight loss, and eroded or ulcerated areas of the digestive tract.  These signs and symptoms, and their resulting impairment, however, are reasonably contemplated by the rating schedule because the criteria considered when rating the Veteran's disability provided for disability ratings based on pain, vomiting, weight loss, and eroded or ulcerated areas of the digestive tract.  38 C.F.R. § 4.114, Diagnostic Codes 7305, 7306, 7307.  In other words, the schedular criteria contemplate manifestations consistent with the Veteran's disability picture.  Therefore, the schedular rating criteria reasonably describe the Veteran's disability picture.  

The Board has also considered referral for consideration of an extraschedular rating based on the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the functional impairment created by the service-connected disabilities.  Johnson v. McDonald, 762 F.3d 1362 (2014).  There is no evidence of record to suggest, and the Veteran does not contend, that he experiences any symptoms from the service-connected erosive gastropathy that, when combined with the effect of other service-connected disabilities, are not being adequately compensated by the existing ratings or those assigned herein.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  To the extent that the Veteran has appealed the disability rating for his left ankle whether this disability has a combined effect not anticipated by the ratings schedule is necessarily deferred pending the completion of the remand below.

In sum, the Board finds that the schedular rating criteria reasonably describes the Veteran's disability picture for his erosive gastropathy, when considering the gastropathy alone or in conjunction with other service-connected disabilities.  As such, referral for consideration of an extraschedular rating is not warranted.  38 C.F.R. § 3.321 (b).


ORDER

The appeal as to the issue of entitlement to a rating in excess of 20 percent for a low back strain is dismissed.

Entitlement to an initial rating of 40 percent, but no greater, for erosive gastropathy is granted.


REMAND

III. Increased Rating - Left Ankle 

The Veteran also claims entitlement to a rating in excess of 10 percent prior to January 25, 2010, in excess of 20 percent from January 25, 2010 until June 1, 2015, and in excess of 10 percent thereafter, for residuals of avulsion fracture to the left ankle.  He has been provided multiple VA ankle examination during the appeal period; however, no one of these examinations fully complies with the recent decision in Correia v. McDonald, 28 Vet. App. 158 (2016) (holding the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint).  The Board recognizes that the need for a reexamination is not the fault of the physician in this instance because the Court's decision was rendered after the examination occurs.  It is deeply frustrating to this Board member --- as it must be to the Veteran --- that a remand is required.  However, the holding of Correia as to the nature of the required testing is clear.

IV. TDIU

As the appeal for an increased rating of the left ankle is being remanded for additional development, including an examination that will be relevant to the extent of the occupational impairment resulting from the Veteran's left ankle disability; the Board finds that a decision on the Veteran's TDIU claim would, at this point, be premature.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim.).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination as to the severity of his left ankle disability.  All necessary tests should be conducted.

The claims file must be sent to the examiner for review.

The left ankle examination should include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, range of motion measurements of the opposite undamaged joint.  See Correia v. McDonald, 28 Vet. App. 158 (2016). 

2. After the above development has been completed, readjudicate the claims for entitlement an increased rating for residuals of avulsion fracture to the left ankle and entitlement to a TDIU.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a Supplemental Statement of the Case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JAMES D. RIDGWAY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


